
	

115 HR 6740 : Border Tunnel Task Force Act
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6740
		IN THE SENATE OF THE UNITED STATES
		September 26, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to establish Border Tunnel Task Forces, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Border Tunnel Task Force Act. 2.Border tunnel detection (a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by adding at the end the following new section:
				
					420.Border Tunnel Task Forces
 (a)EstablishmentThe Secretary shall establish Border Tunnel Task Forces in jurisdictions in which such Border Tunnel Task Forces can contribute to border security missions after evaluating—
 (1)whether the areas in which such Border Tunnel Task Forces would be established are significantly impacted by cross-border threats; and
 (2)the availability of Federal, State, local, and Tribal law enforcement resources to participate in such Border Tunnel Task Forces.
 (b)PurposeThe purpose of the Border Tunnel Task Forces under subsection (a) is to enhance and integrate border security efforts by addressing and reducing cross-border tunnel related threats and violence by—
 (1)facilitating collaboration among Federal, State, local, and Tribal law enforcement agencies to execute coordinated activities in furtherance of border security and homeland security; and
 (2)enhancing information-sharing, including the dissemination of homeland security information, among such agencies.
 (c)Composition and establishment of Border Tunnel Task ForcesBorder Tunnel Task Forces may be comprised of the following: (1)Personnel from U.S. Customs and Border Protection, including the U.S. Border Patrol.
 (2)Personnel from U.S. Immigration and Customs Enforcement, including Homeland Security Investigations.
 (3)Personnel from other Department components and offices, as appropriate. (4)Personnel from other Federal, State, local, and Tribal law enforcement agencies, as appropriate.
 (5)Other appropriate personnel at the discretion of the Secretary. (d)Duplication of effortsIn determining whether to establish a new Border Tunnel Task Force or to expand an existing Border Tunnel Task Force in a given jurisdiction, the Secretary shall ensure that the Border Tunnel Task Force under consideration does not unnecessarily duplicate the efforts of other existing interagency task forces or centers within such jurisdiction.
 (e)Coordination among componentsThe Secretary shall— (1)establish targets and performance measures for the Border Tunnel Task Forces that include consideration of whether border barriers impact cross-border tunnel threats;
 (2)direct leadership of each Border Tunnel Task Force to monitor progress on such targets and performance measures for each such task force; and
 (3)periodically report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate regarding progress on such targets and performance measures..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 419 the following new item:
				
					
						Sec. 420. Border Tunnel Task Forces..
			
	Passed the House of Representatives September 25, 2018.Karen L. Haas,Clerk.
